apr internal_revenue_service national_office technical_advice_memorandum ope ev t no third party contact sin taxpayer's name taxpayer's address employer_identification_number years involved date of conference legend x- y- a- b- issues whether the provision of services under plan b where the medical providers are compensated on either a discounted fee-for-service basis with no withholds or under a point of service arrangement is commerciai-type insurance as described in sec_501 of the code whether the provision of services under plan b is an insubstantial part of x’s activities and would be subject_to unrelated_business_income_tax whether the unrelated_business_income_tax would be calculated under subchapter_l rather than sec_511 facts x is a licensed ipa model hmo recognized as an organization described in sec_501 x arranges for comprehensive preventive and therapeutic health care services on a prepaid basis to subscribing individuals and groups x arranges for the delivery of health care services to its subscribers through agreements with independent health care providers who form a network 2g of contracted providers working in private offices and with hospitals within designated service areas x offers its subscribers a choice of two medical_plans when choosing their medical benefits no claim forms are submitted if an the a plan provides that subscribers utilize only an in-network primary care physician or physicians authorized by an in-network primary care physician subscribers are only responsible for a preset co-payment for each physician office visit emergency situation arises care may be provided by an out-of-network physician without authorization from the subscriber's in-network primary care physician the b plan contains a point of service pos option and is administered by y a taxable affiliate of x under plan b subscribers can utilize any physician either in network or out-of-network the pos option can also be used in emergency situations where the member is out of the service area however the subscriber is subject_to a co-payment based on the total physician charges if an unauthorized out-of-network physician is the number of subscribers enrolled in plan a makes it the predominant selected is insignificant compared plan offered by x the number of subscribers in plan b to x’s total health plan subscribers the physicians are compensated by x based upon the type of plan that the subscriber purchased if the subscriber is enrolled in plan a then the if the in-network physician sees physician is compensated on a capitated basis individuals enrolled in plan b then the physician is paid percent of the in- network charges with no withhold feature out-of-network physicians providing services to plan b enrollees receive percent of their typical charges a portion of which is paid_by the enrollees as a co-payment percent of the income or loss and is capped pincite percent of the premium x originally reported as ubi only premiums received from plan b x shares the income loss on plan b with y the risk sharing with y i sec_50 return was subsequently amended to include as ubi premiums stemming from plan b relating to out-of-network primary care physicians for non-authorized x’s return was amended a second time to exclude from ubi the total services premiums received from plan b revenue x’s law sec_501 of the code provides that an organization described in sec_501 shall be exempt only if no substantial part of its activities consists of providing commercial-type_insurance consequently where an organization’s activities resemble those of commercial insurers sec_501 would serve to deny exemption under sec_501 sec_501 of the code provides that a sec_501 or organization that provides commercial-type_insurance as an insubstantial part of its activities shall treat the activity as an unrelated_trade_or_business as defined in sec_513 and in lieu of the tax imposed by sec_511 with respect to such activity shall treat the organization as an insurance_company for purposes of applying subchapter_l with respect to that activity sec_501 of the code provides that commercial-type_insurance does not include incidental health insurance provided by a health_maintenance_organization of a kind customarily provided by such organizations the legislative_history of sec_501 of the code provides that commercial-type_insurance generally is any insurance of a type provided by commercial insurance_companies commercial-type_insurance does not include arrangements that are not treated as insurance in the absence of a sufficient risk shifting and risk_distribution for the arrangement to constitute insurance see 312_us_531 in reporting on technical corrections to sec_501 of the code that were made in the technical_and_miscellaneous_revenue_act_of_1988 tamra the conference committee stated the provision relating to organizations engaging in commercial-type_insurance activities did not alter the tax-exempt status of health maintenance organizations hmos provide physician services in a variety of practice settings primarily through physicians who are either employees or partners of the hmo or through contracts with individual physicians or one or more groups of physicians the conference committee clarifies that in addition to the general exemption for hmos organizations that provide supplemental hmo type services such as dental or vision services are not treated as providing commercial-type_insurance if they operate in the same manner as a health_maintenance_organization ’ revrul_68_27 1968_1_cb_315 concludes that an organization that issued medical service contracts to groups or individuals and furnished direct cs medical services to the subscribers by means of a salaried staff of medical personnel was held not to be an insurance_company in this revenue_ruling a medical clinic employed a staff of salaried physicians nurses and technicians to provide a major portion of the contracted medical services in the event the clinic had to treat a patient with an illness or injury the revenue_ruling concluded that any risk the clinic incurred was predominately a normal business risk the clinic's costs for its medical providers was fixed because the clinic paid its providers a salary as a result if a patient were to suffer a serious illness or injury the clinic would not incur any substantial additional costs thus the clinic's economic risk was fixed regardless of the presence or extent of any illness or injury in jordan superintendent of insurance v group health association 107_f2d_239 the u s court_of_appeals for the district of columbia held that an hmo was not an insurance_company in this case the hmo did not employ salaried physicians to provide medica services but paid contracted physicians a fixed annual compensation paid in monthly installments not specific fees for each treatment or case neither the internal_revenue_code nor the income_tax regulations define the term_insurance contract revrul_68_27 supra citing jordan defined an insurance_contract as one that must involve the element of shifting or assuming the risk of loss of the insured and must therefore be a contract under which the insurer is liable for a loss suffered by its insured case law has defined an insurance_contract as a contract whereby for an adequate_consideration one party under takes to indemnify another against loss from certain specific contingencies or perils it is contractual security against anticipated loss 199_f2d_508 cir see also 359_us_65 440_us_205 and 458_us_119 moreover case law has established that risk shifting and risk_distribution are the fundamental characteristics of a contract of insurance helvering v legierse supra in this case the supreme court stated that historically and commonly insurance involves risk-shifting and risk-distributing u s pincite finally the risk transferred must be a risk of economic loss the risk for which insurance coverage is provided is an insurance risk that is it must occur fortuitously and must result in an economic loss to the insurer 66_tc_1068 aff'd 572_f2d_1190 cert den 439_us_835 in this case the court_of_appeals stated cir cfc the common definition for insurance is an agreement to protect the insured against a direct or indirect economic loss arising from a defined contingency whereby the insurer undertakes no present duty_of performance but stands ready to assume the financial burden of any couch on insurance 2d as the tax_court covered loss below noted an insurance_contract contemplates a specified insurable hazard or risk with one party willing in exchange for the payment of premiums to agree to sustain economic loss resulting from the occurrence of the risk specified and another party with an insurable interest in the insurable risk essential features of insurance is this assumption of another's risk of economic loss it is important here to note that one of the couch on insurance 2d risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the loss to the insurer revrul_88_72 1988_2_cb_31 clarified by revrul_89_61 1989_1_cb_75 rationale under sec_501 of the code an organization that otherwise qualifies for exemption under sec_501 or sec_501 is precluded from qualifying for exemption if a substantial part of its activities consists of providing commercial-type_insurance if the provision of commercial-type_insurance is an insubstantial part of an organization’s activities then sec_501 provides that the activity is from an unrelated_trade_or_business and tax shall be calculated under subchapter_l of the code relating to insurance_companies when individuals enroll in an hmo and directly or indirectly pay the hmo fixed premiums the hmo agrees that it will furnish health care services to treat their injuries and illnesses under this arrangement enrollees protect themselves against the risk that they would suffer economic loss from having to pay for health care services that are necessary because of injuries and ilinesses by enrolling in an hmo individuals shift their risk of economic loss to the hmo for an hmo that operates on a staff model basis the hmo assumes the financial risk associated with furnishing medical services since a staff model hmo pays physicians on a salaried basis it does not incur additional fees when its employed physicians treat its enrollees therefore the risk the hmo assumes is predominately a normal business risk of an organization engaged in furnishing medical services on a fixed-price basis rather than an insurance risk revrul_68_27 supra 2o on the other hand a non-staff model hmo that does not pay its health care providers on a fixed-price basis assumes a financial risk that is greater than a normal business risk associated with its obligation to furnish medical services to its enrollees therefore this obligation constitutes a contract of insurance an hmo that compensates its non-employee health care providers on a fixed fee basis is treated the same as a staff model hmo that pays its health care providers on a salaried basis because the hmo has transferred to its health care providers a substantial portion of its financial risk associated with its obligation to furnish medical services to its enrollees the remaining risk is only the normal business risk associated with operating the hmo for example an hmo that pays its contracted health care providers almost exclusively on fixed monthly fees based on the number of enrollees capitated fees transfers to these providers a substantial portion of its financial risk associated with its obligation to furnish medical services to its enrollees therefore the remaining risk is only the normal business risk associated with operating the hmo similarly an hmo that pays its contracted health care providers almost exclusively fees-for-service under a fee schedule that represents a meaningful discount from the physicians’ usual and customary charges discounted fee-for- service and withholds from these payments a significant percent of the fees otherwise payable pending compliance with periodic budget or utilization standards transfers to these providers in effect a substantial portion of its financial risk associated with its obligation to furnish medical services to its enrollees therefore the remaining risk is only the normal business risk associated ‘vith operating the hmo on the other hand when an hmo pays its contracted providers on a fee- for-service basis that is not discounted and where no significant portion of the fees has been withheld the hmo does not transfer to these providers its financial risk associated with its obligation to furnish medical services to its enrollees thus the hmo retains the financial risk associated with its obligation to furnish medical services to its enrollees the financial risk constitutes a contract of insurance a discounted fee arrangement even if the discount is meaningful without a significant withhold does not transfer financial risk to providers in return for accepting discounted fees the providers are assured a flow of patients from the hmo it is a common commercial practice for vendors of goods or providers of services to accept lower prices or fees in return for greater sales the health care providers are compensated based upon the type of plan purchased by an enrollee if a physician sees an enroliee who is a subscriber of the a plan then the physician is compensated by capitated fees if a physician off tk sees an enrollee of plan b then the in-network physician is paid on a discounted fee-for-service with no withhold and the out-of-network physician is paid pincite percent of his or her typical charges under the a plan a substantial amount of the financial risk associated with x's obligation to arrange for the provision of health care services to its enrollees is being shifted to the primary care providers the provision of services by the health care providers on a capitated basis shifts a substantial portion of risk to the health care providers because they have to provide the medical_care without receiving additional funds but x retains substantial financial risk associated with plan b because the physicians are on a fee-for-service basis while it retains financial risk to furnish medical services therefore the provision of services under the a policy would not be commercial-type_insurance as described in sec_501 but the provision of medical services under plan b would be commercial-type_insurance x has argued that the proceeds from the sale of the pos policies satisfy the exception to sec_501 because the pos product is incidental health insurance customarily provided by a health_maintenance_organization the sec_501 exception would not be applicable since the legislative_history of sec_501 does not include the point of service provisions as examples of the type of insurance that would satisfy this exception only dental and vision services are mentioned in the conference committee report on tamra even though plan b is commercial-type_insurance for purposes of sec_501 it is not a substantial part of x’s activities since it is an insubstantial portion of x’s total activities therefore under sec_501 of the code all income from plan b would be from an unrelated_trade_or_business and tax_liability will be calculated in accordance with the provisions set forth in subchapter_l conclusion the provision of services under plan b where the medica providers are compensated on either a discounted fee-for-service basis with no withhold or under a point of service arrangement is commercial-type_insurance as described in sec_501 of the code the provision of services under pian b is an insubstantial part of x’s activities and would be subject_to unrelated_business_income_tax the unrelated_business_income_tax would be calculated under subchapter_l rather than sec_511 a copy of the technical_advice_memorandum is to be given to x sec_6110 of the code provides that it may not be used or cited as precedent -end-
